Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146722 & (89)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  LaFONTAINE SALINE, INC. d/b/a                                                                                       Justices
  LaFONTAINE CHRYSLER JEEP DODGE
  RAM,
           Plaintiff-Appellee,
  v                                                                 SC: 146722
                                                                    COA: 307148
                                                                    Washtenaw CC: 10-001329-CZ
  CHRYSLER GROUP LLC,
           Defendant-Appellant,
  and
  IHS AUTOMOTIVE GROUP LLC d/b/a/
  CHRYSLER JEEP OF ANN ARBOR,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for leave to file a brief amicus curiae is
  GRANTED. The application for leave to appeal the November 27, 2012 judgment of the
  Court of Appeals is considered, and it is GRANTED. The parties shall address whether
  the Court of Appeals erred in holding that the 2010 PA 139 definition of “relevant market
  area,” MCL 445.1566(1)(a), applied to enable the plaintiff to challenge the future dealer
  agreement between the defendants under MCL 445.1576(3). Compare Kia Motors
  America, Inc v Glassman Oldsmobile Saab Hyundai, Inc, 706 F3d 733, 735 (CA 6,
  2013). We further ORDER that this case be argued and submitted to the Court together
  with the case of LaFontaine Saline, Inc v Chrysler Group LLC (Docket No. 146724), at
  such future session of the Court as both cases are ready for submission.

       Persons or groups interested in the determination of the issue presented in this case
  may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 2, 2013
         s0925
                                                                               Clerk